Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/859,449 filed on 04/27/2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-7 are rejected under 35 U.S.C. 103, Claims 8-13, 14-20 are withdrawn from consideration due to restriction election.

Applicant’s Most Recent Claim Set of 04/27/2020
Applicant’s most recent claim set of 04/27/2020 is considered to be the latest claim set under consideration by the examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Figure 3, Specification Paragraphs 5-6, associates with Claim(s) 1-7.
Species 2: 	Embodiment 2, Figure 1, Specification Paragraphs 7-8, associates with Claim(s) 8-13.
Species 3: 	Embodiment 3, Figure 2, Specification Paragraphs 9-10, associates with Claim(s) 14-20.
The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:
1.	A method for visually enrolling a camera utilizing an optical code and a picture file.
2.	A signing camera that captures a digital image and signs the digital image.
3.	A system that verifies a signature of a picture file received from a camera.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Samuel Lee, Registration No. 42,791, on 05/13/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claim(s) 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13, 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Regarding Claim 7, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “when the response is not received” in Line(s) 3-4.  There is no mention of a specific “received response” in Claims 1 and 7 before the appearance of the limitation “when the response is not received” in Line(s) 3-4 of Claim 7.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 in Lines 8-11 recites: “transmitting the visual challenge to a user of the camera to capture the visual challenge; receiving the captured visual challenge from the camera;”. This is unclear and indefinite, according to the literal wording used, it would appear that exactly what is transmitted is then captured by the receiver of what is transmitted, and then exactly what is transmitted is returned back to the sender.  The examiner trusts that this is not the applicant’s intent, but is currently what the phrasing of the limitation literally says.

Regarding Claim(s) 2-7, (they/it) (are/is) (a) dependent claim(s) dependent on Claim(s) 1, which have/has inherited the deficiencies of the parent claim and (have/has) not resolved the deficiencies. Therefore, (they/it) (are/is) rejected based on the same rationale as applied to the parent Claim(s) 1 above.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parulski et al. US Patent Application Publication #2006/0036864 in view of Hito et al. US Patent Application Publication #2011/0219427 and further in view of KIM US Patent Application Publication #2019/0089696.

Regarding Claim 1, Parulski et al. discloses:
A method for visually enrolling a camera using an optical code and a picture file, the method comprising: receiving the picture file and the optical code from the camera, wherein the optical code includes a public key of the camera [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B) where Parulski et al. teaches the enrollment of access to a digital camera including receiving a JPEG compressed image file that is signed by the private key of the camera along with an embedded optical code that includes the camera’s public key];
converting the optical code received from the camera into a valid certificate; and enrolling the camera [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B; Par 24 Lines 13-17) where Parulski et al. teaches the enrollment of access to a digital camera including receiving a JPEG compressed image file that is signed by the private key of the camera along with an embedded optical code that includes the camera’s public key and converting the embedded optical code that includes the camera’s public key into a valid certificate with the aid of a certificate authority].

Parulski et al. does not appear to explicitly disclose:
generating a visual challenge using a nonce created by a random number generator;
transmitting the visual challenge to a user of the camera to capture the visual challenge;
receiving the captured visual challenge from the camera;
extracting a response from the captured visual challenge;
comparing the response to the nonce to verify a signature of the captured visual challenge using the public key of the camera;
and adding the valid certificate to a key store.

However, Hito et al. discloses:
generating a visual challenge using a nonce created by a random number generator; transmitting the visual challenge to a user of the camera to capture the visual challenge; receiving the captured visual challenge from the camera; extracting a response from the captured visual challenge; comparing the response to the nonce to verify a signature of the captured visual challenge using the public key of the camera [(Hito et al. Par 36 Lines 1-5; Par 42 Lines 1-3; Par 43 Lines 1-4; Par 44 Lines 1-5; Par 73 Lines 1-2; Par 74 Lines 1-4; Par 75 Lines 1-2) where Hito et al. teaches generating and transmitting to a user a visual challenge of a QR code containing a nonce created by a random number generator along with receiving a response to the visual challenge from the user through the user’s camera and decoding or extracting the response which is verified through an included signature utilizing the camera’s public key].

Parulski et al. and Hito et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parulski et al. and the teachings of Hito et al. by providing the generating and transmitting to a user of a visual challenge of a QR code containing a nonce created by a random number generator along with receiving a response to the visual challenge from the user through the user’s camera and decoding or extracting the response which is verified through an included signature utilizing the camera’s public key as taught by Hito et al. in the teaching described by Parulski et al.
The motivation for doing so would be to increase the usability and flexibility of Parulski et al. by providing the generating and transmitting to a user of a visual challenge of a QR code containing a nonce created by a random number generator along with receiving a response to the visual challenge from the user through the user’s camera and decoding or extracting the response which is verified through an included signature utilizing the camera’s public key as taught by Hito et al. in the teaching described by Parulski et al. so as to provide a cryptographically secure means of authenticating a user.

The combination of Parulski et al. and Hito et al. does not appear to explicitly disclose:
and adding the valid certificate to a key store

However, KIM discloses:
and adding the valid certificate to a key store [(KIM Par 14 Lines 4-9, 14-15) where KIM teaches generating a certificate including binding information regarding a camera, determining that the certificate is valid, and the storing of the valid certificate into a key storage that also includes stored keys].

Parulski et al. and Hito et al., and KIM are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parulski et al. and Hito et al. and the teachings of KIM by providing the generating of a certificate including binding information regarding a camera, determining that the certificate is valid, and the storing of the valid certificate into a key storage that also includes stored keys as taught by KIM in the teaching described by Parulski et al. and Hito el.
The motivation for doing so would be to increase the usability and flexibility of Parulski et al. and Hito et al. by providing the generating of a certificate including binding information regarding a camera, determining that the certificate is valid, and the storing of the valid certificate into a key storage that also includes stored keys as taught by KIM in the teaching described by Parulski et al. and Hito et al. so as to both verify that a camera’s certificate is valid and to conserve storage space by storing a valid certificate in a storage that contains a combination stored certificates and associated keys.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Parulski et al. and Hito et al., and KIM discloses:
The method of claim 1, wherein the optical code includes a QR code [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B) (Hito et al. Par 36 Lines 1-5; Par 44 Lines 1-5) where the combination of Parulski et al. and Hito et al. teach that an optical code includes a QR code].

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Parulski et al. and Hito et al., and KIM discloses:
The method of claim 1, wherein converting the optical code into a valid certificate comprises verifying that a format of the valid certificate is compliant [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B; Par 24 Lines 13-17) where Parulski et al. teaches the enrollment of access to a digital camera including receiving a JPEG compressed image file that is signed by the private key of the camera along with an embedded optical code that includes the camera’s public key and converting the embedded optical code that includes the camera’s public key into a valid formatted certificate with the aid of a certificate authority].

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Parulski et al. and Hito et al., and KIM discloses:
The method of claim 1, wherein converting the optical code into a valid certificate comprises verifying that a trusted certification authority signed the valid certificate [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B; Par 24 Lines 13-17) where Parulski et al. teaches the enrollment of access to a digital camera including receiving a JPEG compressed image file that is signed by the private key of the camera along with an embedded optical code that includes the camera’s public key and converting the embedded optical code that includes the camera’s public key into a valid formatted certificate with the aid of a certificate authority that ensures industry standard x.509 certificates are valid by signing them].

Regarding Claim 5, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Parulski et al. and Hito et al., and KIM discloses:
The method of claim 1, wherein converting the optical code into a valid certificate comprises verifying that the public key was not revoked [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B; Par 24 Lines 13-17) where Parulski et al. teaches the enrollment of access to a digital camera including receiving a JPEG compressed image file that is signed by the private key of the camera along with an embedded optical code that includes the camera’s public key and converting the embedded optical code that includes the camera’s public key into a valid formatted certificate with the aid of a certificate authority that ensures industry standard x.509 certificates are valid by signing them, thus ensuring that camera’s public key certificated by the CA signed certificate was not revoked].

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Parulski et al. and Hito et al., and KIM discloses:
The method of claim 1, further comprising aborting the enrollment of the camera when the optical code does not include the valid certificate [(Parulski et al. Par 18 Lines 19-33; Par 19 Lines 1-16; Fig 2B; Par 24 Lines 13-17) (Hito et al. Par 18 Lines 5-7; Par 19 Lines 1-2; Par 22 Lines 1-3) where the combination of Parulski et al. and Hito et al. teach the aborting of the enrollment of access to the digital camera based on a failure of a digital signature based on the optical code’s certificate, indicating that the optical code’s certificate is not valid].

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Parulski et al. and Hito et al., and KIM discloses:
The method of claim 1, further comprising: launching a timer to generate a time limit; and aborting the enrollment of the camera when the response is not received from the camera within the time limit [(Hito et al. Par 36 Lines 1-5; Par 42 Lines 1-3; Par 43 Lines 1-4; Par 44 Lines 1-5; Par 73 Lines 1-2; Par 74 Lines 1-4; Par 75 Lines 1-2; Par 76 Lines 1-7) where Hito et al. teaches generating and transmitting to a user a visual challenge of a QR code containing a nonce created by a random number generator along with receiving a response to the visual challenge from the user through the user’s camera and decoding or extracting the response which is verified through an included signature utilizing the camera’s public key, with a status of authentication request expired resulting in a failure notification aborting the enrollment of the camera indicating that a timer has been set that has expired].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son et al - US_10164975: Son et al teaches digital camera authentication procedures.
Safai - US_20020191090: Safai teaches digital camera authentication stamping procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498